FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                 No. 20-30251
           Plaintiff-Appellee,
                                         D.C. No.
              v.                   2:19-cr-00143-JLR-1

VOLODYMYR KVASHUK,
       Defendant-Appellant.                OPINION

      Appeal from the United States District Court
         for the Western District of Washington
       James L. Robart, District Judge, Presiding

        Argued and Submitted October 7, 2021
                Seattle, Washington

                   Filed March 28, 2022

   Before: Richard A. Paez, Milan D. Smith, Jr., and
        Jacqueline H. Nguyen, Circuit Judges.

               Opinion by Judge Nguyen
2                 UNITED STATES V. KVASHUK

                          SUMMARY *


                          Criminal Law

    The panel affirmed Volodymyr Kvashuk’s conviction on
18 fraud-related counts in a case in which Kvashuk stole $10
million in digital gift cards from his employer, Microsoft,
using login credentials he filched from his coworkers.

    Kvashuk challenged the denial of his motion to suppress
evidence seized from his house on the ground that the search
warrant lacked probable cause, arguing that the warrant
affidavit failed to establish a nexus between the unlawful
activities and the places to be searched. Considering the
totality of the circumstances, the panel concluded that the
search warrant affidavit showed a fair probability that
evidence of Kvashuk’s crimes would be found on a
computer at his residence, and that there was therefore an
adequate nexus between the unlawful activities and the place
to be searched. The panel rejected Kvashuk’s argument that
the evidence supporting the application was stale. Rejecting
Kvashuk’s challenge to the district court’s denial of his
request for a hearing under Franks v. Delaware, 438 U.S.
154 (1978), the panel wrote that Kvashuk identified no false
or misleading statement in the affidavit, let alone one that the
affiant made intentionally or recklessly.

   Kvashuk contended that his two convictions for
aggravated identity theft, which stem from his use of
coworkers’ accounts intended for testing the Microsoft
Universal Store, are infirm because the test accounts do not
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                UNITED STATES V. KVASHUK                    3

constitute a “means of identification” under 18 U.S.C.
§ 1028A(a)(1), in that the accounts do not “identify a
specific individual.” Rejecting this contention, the panel
wrote that the test accounts’ purpose, prerequisites, and
functionality do not bear on whether they “identify a specific
individual”; that the test accounts here could be and did
identify specific employees; and that the Universal Store
team’s limited sharing of test accounts and passwords was
insufficient to differentiate the test accounts from any other
business email account associated with a specific person.

     Kvashuk contended that the district court violated his
due process rights by preventing him from presenting a
complete defense—in particular, by excluding evidence of
his status in the United States as an asylum applicant from
Ukraine. He argued that his sole defense to the prosecution’s
theory that he used crypto currency to conceal the money
trail from his crime was that he did not intend to defraud
Microsoft but used Bitcoin as an asylum seeker to avoid
detection by the Ukrainian government. The panel wrote
that while testifying about his asylum status might have
strengthened his defense that he did not defraud Microsoft,
Kvashuk was able to raise the defense without it. The panel
held that the district court did not abuse its discretion in
concluding that any additional probative value in disclosing
Kvashuk’s immigration status would be substantially
outweighed by the danger of unfair prejudice from the jury’s
knowledge that he could suffer immigration consequences if
convicted on the charges.

    Kvashuk contended that the district court should have
dismissed a juror because the juror had experience with the
Universal Store team. The panel wrote that merely working
for the same large organization as the defendant is an
insufficient basis for implied bias, and concluded that
4               UNITED STATES V. KVASHUK

because the juror’s personal experience on the Universal
Store team was not similar or identical to the fact pattern at
issue in the trial, the district court properly denied the motion
to remove him.


                         COUNSEL

Joshua Sabert Lowther (argued), Lowther Walker LLC,
Atlanta, Georgia, for Defendant-Appellant.

Michael Dion (argued), Assistant United States Attorney;
Tessa M. Gorman, Acting United States Attorney; United
States Attorney’s Office, Seattle, Washington; for Plaintiff-
Appellee.


                          OPINION

NGUYEN, Circuit Judge:

    Volodymyr Kvashuk stole $10 million in digital gift
cards from his employer, Microsoft, using login credentials
he filched from his coworkers. Microsoft uncovered
Kvashuk’s scheme and fired him after noticing unusual gift
card redemption activity.

    Unbeknownst to Kvashuk, Microsoft also referred the
matter to law enforcement. Over the next 13 months, the
Internal Revenue Service (“IRS”) investigated both the gift
card theft and Kvashuk’s failure to report the illegal income
on his tax returns. Government agents recovered additional
evidence when they executed a search warrant on Kvashuk’s
home and vehicle.
                UNITED STATES V. KVASHUK                    5

    In this appeal from his conviction for 18 fraud-related
counts, Kvashuk contends that: the search warrant lacked
probable cause; his coworkers’ login credentials were not a
“means of identification,” 18 U.S.C. §1028A(a)(1); the
exclusion of evidence that he had applied for asylum
prevented him from presenting a complete defense; and the
district court should have dismissed a juror who worked for
the same team at Microsoft. None of these contentions has
merit. Therefore, we affirm the district court’s judgment.

                      I. Background

A. Kvashuk’s Employment at Microsoft

    Kvashuk grew up in Ukraine and came to the United
States in 2015 at age 21. In August 2016 he landed his first
job in the tech industry as a software engineer at Microsoft’s
Redmond, Washington campus. For roughly the first year,
he worked as a contractor, and after a two-month hiatus, he
returned to Microsoft as a direct employee in December
2017.

    Kvashuk worked on various projects involving the user
experience at the Universal Store. The Universal Store is
Microsoft’s online portal for selling computer hardware,
television shows, movies, games, and applications. It is
universally available on devices running a Microsoft
operating system, such as a Windows PC, an Xbox game
console, or a Windows phone, but anyone with access to the
internet and an email address can create an account and place
an order.

    Software engineers working on the Universal Store team
(“UST”) wrote and tested code. Most testing was performed
“in production”—i.e., using the code version that an end user
would experience. UST members tested the steps that a user
6              UNITED STATES V. KVASHUK

would go through to purchase a product at the Universal
Store—the user’s “purchase flow”—by creating test
accounts. Test accounts were the same as any other
Universal Store account, with three main exceptions.

    First, the email addresses used for test accounts started
with “mstest_” followed by an alias selected by the
individual tester. For example, Kvashuk’s test account was
mstest_v-vokvas@outlook.com.

    Second, Microsoft provided UST members with special
credit cards (“test-in-production” or “TIP” cards) for use
with the test accounts. TIP cards were not real credit cards—
no bank would honor them—but the Universal Store
accepted the cards as a means of payment without submitting
the transaction to a bank for processing. Thus, TIP cards
allowed software engineers to test the Universal Store
purchase flow without money changing hands.

    Third, Microsoft suppressed the shipment of any
physical goods ordered from a test account. Crucially,
however, this safeguard did not apply to digital gift cards
delivered via email.

    A digital gift card is a token—a 25-character code
broken into five groups of five characters separated by
hyphens—that can be redeemed for a specified amount of
credit (“currency stored value” or “CSV”) at the Universal
Store. A digital gift card purchaser need not redeem the
token herself; anyone with a Universal Store account can
redeem it.

B. Microsoft’s Investigation

   In February 2018, Microsoft’s fraud investigation strike
team (“FIST”) noticed a suspicious spike in Xbox Live
                  UNITED STATES V. KVASHUK                            7

subscriptions paid for with CSV. The FIST traced the CSV
to tokens ordered through two test accounts:
mstest_sfwe2eauto@outlook.com, which belonged to UST
member Andre Chen, and mstest_avestu@outlook.com,
which belonged to UST member Roy Morey.

    Microsoft suspended these two test accounts on March
15, 2018, and cancelled any unredeemed tokens purchased
through them. At the time, the FIST believed that an outside
actor had ordered the tokens because the IP addresses
associated with the transactions were external to Microsoft, 1
and the FIST investigator who interviewed Chen and Morey
did not suspect their involvement.

    On March 22, 2018, the FIST noticed another spike in
CSV purchases traceable to a third test account:
mstest_zabeerj2@outlook.com, which belonged to UST
member Zabeer Jainullabudeen. These transactions were
made from a device using the same hosting IP company as
the transactions that originated from the sfwe2eauto and
avestu test accounts. The next day, Microsoft suspended the
zabeerj2 test account and cancelled the unredeemed tokens
purchased through it. In all, $10 million worth of tokens was
stolen through the three test accounts, and Microsoft
cancelled only $1.8 million worth before the tokens were
redeemed for CSV, resulting in a loss to the company of
approximately $8.2 million.

    Microsoft came to suspect Kvashuk when the FIST
searched for other accounts that had accessed the Universal
Store from the IP addresses used to steal CSV. Multiple IP

    1
      An Internet Protocol (“IP”) address is a numerical label assigned
to each device that is connected to a computer network that accesses the
internet.
8                 UNITED STATES V. KVASHUK

addresses associated with the sfwe2eauto or avestu test
accounts were also associated with Kvashuk’s v-vokvas test
account,       his      personal       Outlook     account
(safirion@outlook.com), and his personal Gmail account, 2
as well as an additional account: pikimajado@tinoza.org.

    Kvashuk’s v-vokvas test account, the pikimajado
account, and another account—xidijenizo@axsup.net—
were also linked to the sfwe2eauto and avestu test accounts
through the same “fuzzy device ID.” A fuzzy device ID is a
“fairly unique” identifier generated by Microsoft—a string
of information that identifies characteristics about the user’s
browser, operating system, and other attributes. According
to Microsoft, it is “theoretically possible” but “very
unlikely” that two different devices would have the same
fuzzy device ID.

    Microsoft discovered that in October 2017, Kvashuk’s
v-vokvas test account ordered a single token that another
account, linked to an email address at searchdom.io,
redeemed for a subscription to Microsoft Office. Kvashuk
was a registered owner of searchdom.io. Two weeks later,
the v-vokvas test account ordered tokens worth
approximately $10,000, of which approximately $2,500 was
redeemed for CSV in the Universal Store by accounts linked
to the pikimajado and xidijenizo email accounts. These two
accounts used the CSV to purchase graphics cards and ship
them to “Grigor Shikor” at Kvashuk’s apartment complex.


    2
       Microsoft knew Kvashuk’s personal Gmail account from his
resume. Microsoft deduced that the safirion account belonged to
Kvashuk because the name on the account was “volo kv” (i.e., the first
few letters of Kvashuk’s first and last names) and one of the mailing
addresses for the account was the apartment where Kvashuk lived until
April 2018.
                   UNITED STATES V. KVASHUK                             9

     In two interviews, Kvashuk admitted to Microsoft
investigators that he had used his test account to generate
tokens, which he claimed he redeemed to watch movies. He
also admitted purchasing a graphics card on the Universal
Store using CSV he obtained from the test account. He
claimed that he had wanted to see whether it was possible to
order physical items that way but that the graphics card never
arrived. 3 When asked if he knew Grigor Shikor, Kvashuk
first told the investigators, “It’s complicated,” and then
denied knowing him.

    Microsoft terminated Kvashuk’s employment in June
2018 and informed the Department of Justice about the
stolen CSV.

C. Kvashuk’s Criminal Prosecution

   The government learned additional details through its
investigation. The name on Kvashuk’s phone account was
Grigory Kvashuk. Many of the IP addresses Kvashuk used
to access the Universal Store belonged to a company
operating a virtual private network (“VPN”). 4


     3
       Evidence in the record suggests that the graphics card was indeed
delivered to Kvashuk’s apartment complex even though the specific
apartment number to which it was shipped did not exist.
    4
      When an internet user connects to a website via a VPN, it will
appear to the website (which may be recording the user’s IP address) that
the user is connecting via the VPN’s IP address rather than the IP address
of the device where the user is located. Thus, a VPN is a tool that
provides a degree of privacy. It has many legitimate uses, such as
securing corporate data, preventing advertisers from collecting personal
information, and avoiding suppression and censorship by foreign
governments. A VPN can also be used by criminals to conceal their
involvement in cybercrime, as the government argued Kvashuk did here.
10               UNITED STATES V. KVASHUK

    Kvashuk also had sudden, unexplained wealth. His
salary at Microsoft was $116,000, and his bank account at
Wells Fargo had a balance of less than $20,000 until late
November 2017. Between November 2017 and May 2018,
Kvashuk transferred over $2.8 million from a
cryptocurrency account he held at Coinbase.com into his
bank account. By examining the Bitcoin blockchain (a
public ledger of Bitcoin transactions), the government
determined that the Bitcoin deposits in Kvashuk’s Coinbase
account came from a mixing service, which obscures the
Bitcoin’s source by mixing potentially identifiable Bitcoin
with other Bitcoin. Kvashuk used the cash from his
Coinbase account to purchase a $162,000 Tesla Model S in
March 2018 and, three months later, a $1.675 million house
on the shore of Lake Washington.

    Through a search warrant served on Google, the
government obtained Kvashuk’s Gmail messages and
internet search history and learned that Kvashuk had been
selling the stolen tokens on a Paxful account. Paxful.com is
a peer-to-peer Bitcoin marketplace that allows users to
exchange Bitcoin for gift cards, among other things.
Kvashuk’s chats on Paxful with purchasers of the gift card
tokens revealed that he received 55 to 60 cents worth of
Bitcoin for every dollar of CSV that he sold.

    The government subsequently executed a search warrant
on Kvashuk’s lakefront house and car and seized additional
evidence tying Kvashuk to the stolen CSV. Kvashuk was




Many Microsoft employees used the same VPN as Kvashuk. The VPN
assigned non-unique IP addresses; more than 100 users could share one
of its IP addresses at any given time.
                   UNITED STATES V. KVASHUK                           11

indicted on 18 fraud-related counts, including two counts of
aggravated identity theft, 18 U.S.C. § 1028A. 5

    Prior to trial, the district court denied Kvashuk’s motions
to suppress the evidence obtained from his house and car and
to dismiss the aggravated identity theft counts for failure to
state an offense. Over Kvashuk’s objection, the court
granted in part the government’s motion in limine to exclude
evidence that Kvashuk had applied for asylum—in
particular, a statement that he made to his tax preparer
regarding his immigration status. At trial, when a juror
disclosed that he had worked on the UST during the two
years before Kvashuk began working at Microsoft, Kvashuk
unsuccessfully moved to dismiss the juror.

    The jury convicted Kvashuk of all counts. Kvashuk
moved for judgment of acquittal on the aggravated identity
theft counts due to insufficient evidence. In addition, he
moved for a new trial because the court excluded evidence
of his asylum application and declined to dismiss the juror
with UST experience. The district court denied both motions
and sentenced Kvashuk to nine years in prison. We have
jurisdiction under 28 U.S.C. § 1291.




    5
       In addition, the indictment charged Kvashuk with one count of
access device fraud, 18 U.S.C. § 1029(a)(5), (c)(1)(A)(ii); one count of
access to a protected computer in furtherance of fraud, id. § 1030(a)(4),
(c)(3)(A); one count of mail fraud, id. § 1341; five counts of wire fraud,
id. § 1343; two counts of filing a false tax return, 26 U.S.C. § 7206(1);
and six counts of money laundering, 18 U.S.C. § 1957.
12                UNITED STATES V. KVASHUK

                          II. Discussion

A. Motion to Suppress Evidence Seized from Kvashuk’s
   House

    Kvashuk challenges the denial of his motion to suppress
evidence seized from his house on the ground that the search
warrant lacked probable cause. 6 Relatedly, he challenges the
district court’s denial of his request for a hearing under
Franks v. Delaware, 438 U.S. 154 (1978).

    We review the district court’s denial of a motion to
suppress de novo and any underlying factual findings for
clear error. United States v. Kleinman, 880 F.3d 1020, 1036
(9th Cir. 2017). The district court’s denial of a request for a
Franks hearing is also reviewed de novo. Id. at 1038.

     1. Nexus between the scheme and the place to be
        searched

    “A warrant must be supported by probable cause—
meaning a ‘fair probability that contraband or evidence of a
crime will be found in a particular place based on the totality
of circumstances.’” United States v. King, 985 F.3d 702, 707
(9th Cir. 2021) (quoting United States v. Diaz, 491 F.3d
1074, 1078 (9th Cir. 2007)). The magistrate’s probable
cause determination “should be paid great deference by
reviewing courts.” Id. (quoting Illinois v. Gates, 462 U.S.
213, 236 (1983)). Review “is limited to ensuring that the

     6
       Kvashuk also challenges the search of his car, but the only
evidence from the car introduced at trial was Kvashuk’s employee badge.
Since it was undisputed that Kvashuk worked at Microsoft, and the
evidence had no other significance, any error from the district court’s
refusal to suppress it was harmless beyond a reasonable doubt. See
United States v. Job, 871 F.3d 852, 865 (9th Cir. 2017).
                UNITED STATES V. KVASHUK                    13

magistrate had a ‘substantial basis’ for concluding that
probable cause existed.” Id. at 708 (quoting Gates, 462 U.S.
at 238).

    Kvashuk does not dispute that there was probable cause
to suspect him of crimes in connection with the stolen CSV.
Rather, he argues that the warrant affidavit failed to
“establish a nexus between the unlawful activities and the
places to be searched.”

    It is true that “[p]robable cause to believe that a suspect
has committed a crime is not by itself adequate to secure a
search warrant for the suspect’s home.” United States v.
Ramos, 923 F.2d 1346, 1351 (9th Cir. 1991), overruled on
other grounds by United States v. Ruiz, 257 F.3d 1030, 1032
(9th Cir. 2001) (en banc). But “the nexus between the items
to be seized and the place to be searched” can rest on
“normal inferences as to where a criminal would be likely to
hide” evidence of his crimes. United States v. Spearman,
532 F.2d 132, 133 (9th Cir. 1976) (per curiam) (quoting
United States v. Lucarz, 430 F.2d 1051, 1055 (9th Cir.
1970)).

    While we have not directly addressed the nexus issue,
our cases confirm that the nature of cybercrime—
specifically, its reliance on computers and personal
electronic devices—is relevant to probable cause for
searching the suspect’s residence. See United States v.
Adjani, 452 F.3d 1140, 1145 (9th Cir. 2006) (holding that
evidence of the suspect’s “extortion scheme . . . requiring the
use of a computer” justified a search warrant for any
computers found at the suspect’s home); United States v.
Gourde, 440 F.3d 1065, 1071 (9th Cir. 2006) (en banc)
(holding that evidence the suspect maintained membership
in a website with child pornography supported search of the
computer at his residence); see also United States v. Green,
14                UNITED STATES V. KVASHUK

954 F.3d 1119, 1123 (8th Cir. 2020); United States v. Jones,
942 F.3d 634, 639–40 (4th Cir. 2019); Peffer v. Stephens,
880 F.3d 256, 272–73 (6th Cir. 2018); United States v.
Joubert, 778 F.3d 247, 252–53 (1st Cir. 2015); United States
v. Watzman, 486 F.3d 1004, 1007–08 (7th Cir. 2007).

    Here, the warrant affidavit explained in detail how
Kvashuk committed the suspected crimes “almost entirely
via digital devices.” Such devices “were used to access . . .
Microsoft’s online store, set up and access email accounts,
conduct online research in furtherance of the scheme,
purchase and redeem CSV, communicate with one or more
tax preparers, and conduct bitcoin transactions.” The
affidavit also pointed out that “many people generally keep
their cell phones and other digital devices . . . in their home”
and provided extensive evidence that Kvashuk did so here.
For example, the affidavit noted that (1) Kvashuk was a
software engineer; (2) his house had internet service; (3) the
IP address assigned to his house was used in 2018 and 2019
to access his Coinbase and Gmail accounts, both of which
were involved in his scheme; 7 (4) he emailed his tax preparer


     7
       To the extent Kvashuk maintains that the search of his Gmail
account lacked probable cause because he did not use it to purchase or
redeem tokens, we disagree. In December 2017, Kvashuk accessed the
Universal Store from an account linked to his Gmail account at least nine
times, and accessed his Coinbase account once, from various IP
addresses later used by the test accounts to steal CSV. Although other
Microsoft employees used the same IP addresses, which belonged to a
commercial VPN, Kvashuk was specifically linked to the stolen CSV
transactions through the fuzzy device ID used to access his v-vokvas,
pikimajado, and xidijenizo accounts. Moreover, Coinbase records
showed communications with Kvashuk’s Gmail account. The IRS agent
who prepared the affidavit attested that such communications “may be
evidence of financial transactions conducted using the proceeds of the
fraud, and therefore be evidence of money laundering.” And there was
                UNITED STATES V. KVASHUK                     15

in February 2019 regarding the preparation of his false 2018
return; and (5) based on the affiant’s training and experience,
“people often keep personal, financial, and tax records in
their home,” including Bitcoin private keys (essentially,
passwords necessary to control their Bitcoin). All of this
evidence, taken together, was enough to reasonably establish
a nexus between the digital devices to be seized and
Kvashuk’s home.

    Kvashuk argues that “it is chronologically impossible for
the theft at issue to be committed by way of a digital device
inside the [lakefront] house” given that Microsoft disabled
the test accounts before he moved there in April 2018. But
this is irrelevant. “[P]robable cause to believe that a person
conducts illegal activities in the place where he is to be
searched is not necessary; the proper inquiry is whether there
was probable cause to believe that evidence of illegal activity
would be found in the search.” United States v. Elliott,
322 F.3d 710, 716 (9th Cir. 2003).

    The affidavit contained evidence that the house had
internet service and that the IP address associated with the
house was used to access Kvashuk’s Gmail and Coinbase
accounts. It was thus reasonable for the magistrate to infer
that Kvashuk brought his digital devices with him—
including those used to perpetrate the theft—when he moved
from the apartment to the house. See United States v.
Richardson, 607 F.3d 357, 371 (4th Cir. 2010) (rejecting
contention that “that there must be some ‘specific’ allegation
that [the suspect] . . . was using the same computer at the
new residence”). Moreover, Kvashuk’s use of the test
accounts to order digital gift cards was only the first step of

a clear pattern of deposits into Kvashuk’s Coinbase account that
followed redemption of the stolen CSV.
16              UNITED STATES V. KVASHUK

his scheme, which continued until he transferred the
proceeds from his Coinbase account into his Wells Fargo
bank account.    According to the affidavit, Kvashuk
continued making these transfers through May 2018.

    Considering “the totality of [the] circumstances,” King,
985 F.3d at 707 (quoting Diaz, 491 F.3d at 1078), the search
warrant affidavit shows a fair probability that evidence of
Kvashuk’s crimes would be found on a computer at his
residence. Therefore, there was an adequate nexus between
the unlawful activities and the place to be searched.

     2. Staleness

    Kvashuk asserts that the information in the search
warrant affidavit was mostly stale, and thus did not support
probable cause, because it involved events that occurred
more than a year before the search warrant was presented to
the magistrate in July 2019. His staleness argument does not
withstand scrutiny.

    To be sure, “[t]he most convincing proof that [evidence
of a crime] was in the possession of the person or upon the
premises at some remote time in the past will not justify a
present invasion of privacy.” United States v. Grant,
682 F.3d 827, 832 (9th Cir. 2012) (quoting Durham v.
United States, 403 F.2d 190, 193 (9th Cir. 1968)). But the
“mere passage ‘of substantial amounts of time is not
controlling in a question of staleness.’” United States v.
Flores, 802 F.3d 1028, 1043 (9th Cir. 2015) (quoting United
States v. Dozier, 844 F.2d 701, 707 (9th Cir. 1988)).

    “That is particularly true with electronic evidence.” Id.
Given “the long memory of computers,” evidence of a crime
typically remains on a computer even if the defendant
attempts to delete it. Id. (quoting Gourde, 440 F.3d at 1071);
                   UNITED STATES V. KVASHUK                            17

see Gourde, 440 F.3d at 1068 (explaining that deleted files
“were not actually erased but were kept in the computer’s
‘slack space’ until randomly overwritten, making [them]
retrievable by computer forensic experts”). 8

    Here, as in Gourde, the affidavit supporting the search
warrant explained that “computer files . . . can be preserved
(and consequently also then recovered) for months or even
years after they have been downloaded onto a storage
medium, deleted, or accessed or viewed via the Internet,”
and that even after deletion, files often still reside in the
computer’s “slack space.” Although most of the evidence of
the CSV theft was 15–20 months old at the time of the
warrant application, a temporal gap of that magnitude is not
extreme relative to the lifespan of a computer. See, e.g.,
United States v. Schesso, 730 F.3d 1040, 1047 (9th Cir.
2013) (holding that “a mere 20 months” was not too long to
expect data to remain recoverable).

    Kvashuk was unaware of the criminal investigation into
his theft, so he had no reason to delete or encrypt any
incriminating files. In fact, the warrant served on Google
just two months earlier had yielded relevant evidence from
Kvashuk’s Gmail account and browser history. And the
search warrant application sought not only evidence of the
theft, but also evidence of Kvashuk’s suspected false tax
returns. He had communicated with his tax preparer in
February 2019—five months before the search warrant

    8
       “Of course, at some point ‘after a very long time’ the likelihood
that certain digital information will be recoverable from a specific device
‘drops to a level at which probable cause to search the suspect’s home
for the computer can no longer be established.’” United States v. Rees,
957 F.3d 761, 770 (7th Cir. 2020) (quoting (United States v. Seiver,
692 F.3d 774, 777 (7th Cir. 2012)). The timeframes in this case present
no such issue.
18              UNITED STATES V. KVASHUK

application. The evidence supporting the application was
not stale.

     3. Franks hearing

    “To obtain a Franks hearing, a defendant must make a
substantial preliminary showing that: (1) ‘the affiant officer
intentionally or recklessly made false or misleading
statements or omissions in support of the warrant,’ and
(2) ‘the false or misleading statement or omission was
material, i.e., necessary to finding probable cause.’” United
States v. Norris, 942 F.3d 902, 909–10 (9th Cir. 2019)
(quoting United States v. Perkins, 850 F.3d 1109, 1116 (9th
Cir. 2017)), cert. denied, 140 S. Ct. 2754 (2020). Kvashuk
identifies no false or misleading statement in the affidavit,
let alone one that the affiant—lead IRS case agent Eric
Hergert—made intentionally or recklessly.

    That Hergert failed to note Kvashuk’s claim to have
changed his company’s email domain from “searchdom.io”
to “searchdom.ai” is inconsequential. There is no evidence
that this change occurred before October 2017, when an
account linked to the searchdom.io domain redeemed CSV
obtained from the vokvas test account. Even if Searchdom
had changed domains by then, there is also no evidence to
support Kvashuk’s theory that someone unconnected to his
company was operating the searchdom.io email account.
Indeed, when Microsoft investigated searchdom.io in March
2018 or later, Kvashuk was still listed as a registered owner.
In May 2018, when the FIST asked Kvashuk who controlled
the Searchdom domains, Kvashuk did not disclaim
ownership of searchdom.io; to the contrary, he indicated that
he had access to the Searchdom site generally.

   Hergert’s statement that Kvashuk “has a Samsung
phone” and that “[l]ocation records received . . . often place
               UNITED STATES V. KVASHUK                   19

this phone at the [lakeside house], including during evening
hours,” did not, as Kvashuk argues, imply that he “accessed
the CSV codes or test account from his phone.” Rather, it
showed that Kvashuk lived at the house as early as April
2018, even though he did not own the house until two
months later.

    Nor was it misleading for Hergert to omit the statement
he had earlier included in the Google search warrant
affidavit that the government had “only limited evidence”
regarding how Kvashuk sold the CSV and transferred the
funds to his bank account. By the time the agents sought to
search Kvashuk’s house, they had obtained substantial
evidence regarding these financial transactions—much of it
derived from the records obtained from Google.

B. Convictions for Aggravated Identity Theft

    Kvashuk next challenges his convictions for aggravated
identity theft, which stem from his use of Chen’s swfe2eauto
test account and Jainullabudeen’s zabeerj2 test account.
Kvashuk contends that these two convictions are infirm
because the test accounts do not constitute a “means of
identification.” 18 U.S.C. § 1028A(a)(1). We review the
district court’s denial of a motion for judgment of acquittal
de novo, “viewing the evidence in the light most favorable
to the prosecution.” United States v. Charley, 1 F.4th 637,
643 (9th Cir. 2021) (quoting United States v. Vazquez-
Hernandez, 849 F.3d 1219, 1229 (9th Cir. 2017)).
20                UNITED STATES V. KVASHUK

    Aggravated identity theft requires proof that the
defendant, “during and in relation to” certain felonies, 9
“knowingly transfer[red], possesse[d], or use[d], without
lawful authority, a means of identification of another
person.” 18 U.S.C. § 1028A(a)(1).

         [T]he term “means of identification” means
         any name or number that may be used, alone
         or in conjunction with any other information,
         to identify a specific individual, including
         any—

              (A) name, social security number, date
                  of birth, official State or government
                  issued      driver’s      license    or
                  identification       number,      alien
                  registration number, government
                  passport number, employer or
                  taxpayer identification number;

              (B) unique biometric data, such as
                  fingerprint, voice print, retina or iris
                  image, or other unique physical
                  representation;

              (C) unique electronic identification
                  number, address, or routing code; or

              (D) telecommunication        identifying
                  information or access device . . . .


     9
       The underlying felonies here were access device fraud and access
to a protected computer in furtherance of fraud, as charged in counts one
and two, respectively. See 18 U.S.C. § 1028A(c)(4).
                UNITED STATES V. KVASHUK                    21

Id. § 1028(d)(7) (emphasis added).

    Kvashuk argues that the test accounts do not “identify a
specific individual,” id., because “they are simply tools for
the testers to do their jobs for Microsoft.” He points out that
the test accounts serve “Microsoft’s business purposes,” “are
strictly controlled by Microsoft,” “are ‘programmed’ to
make test purchases ‘in an automated fashion,’” and have
TIP cards “associated with [them], not with the individual
testers.”

    The test accounts’ purpose, prerequisites, and
functionality do not bear on whether they “identify a specific
individual.” In drafting the statute, Congress intended “to
construct an expansive definition” of the term “means of
identification,” United States v. Alexander, 725 F.3d 1117,
1121 (9th Cir. 2013) (quoting United States v. Blixt, 548 F.3d
882, 887 (9th Cir. 2008)), and “to protect businesses from
financial loss,” United States v. Maciel-Alcala, 612 F.3d
1092, 1100 (9th Cir. 2010).

    The test accounts at issue here clearly could be used to
identify specific Microsoft employees because the
company’s investigators actually did identify four
individuals—Chen, Morey, Jainullabudeen, and Kvashuk—
as the owners of test accounts that had been used to purchase
CSV. At oral argument, Kvashuk’s counsel acknowledged
that “every Microsoft employee has [a Microsoft] email
address that is individual to him or her.” That UST members
use their Microsoft email accounts for certain business
purposes (counsel gave the example of communicating with
human resources) and their test email accounts for other
business purposes makes no difference to whether the test
email accounts identify specific testers. See United States v.
Barrington, 648 F.3d 1178, 1192–93 (11th Cir. 2011)
(rejecting argument that employee “passwords . . . used to
22             UNITED STATES V. KVASHUK

access the [university’s] computer system belonged to the
university and do not constitute personal identity
information of the individual university employees”).

    Kvashuk also argues that “the testers shared the login
information of the test accounts among the team,” and the
credentials thus “identify a member of the testing team, but
not the particular individuals.” While rampant sharing of
test account credentials among the testers could render the
accounts unreliable as a means of identification, the
evidence does not support that characterization of what
occurred at Microsoft.

    Testers “sometimes” shared test accounts and
passwords, but Kvashuk’s manager, Marshall Wilcox, told
the testers that “they shouldn’t be sharing,” because it made
the accounts “harder to trace individually.” There were
exceptions where Wilcox authorized password sharing to
test specific purchase flows, but none of these exceptions
involved Kvashuk, and Wilcox never gave Kvashuk
permission to use a test account assigned to another
employee.

    In many organizations, individuals commonly allow
someone else—an assistant, an IT professional, or even a
colleague—to access their email account for specific, limited
purposes. Because such an individual has primary control of
the account and the account remains associated with his or
her identity, the account still identifies the individual
specifically and thus retains its status as “a means of
identification.” 18 U.S.C. § 1028A(a)(1). Here, the UST
members’ limited sharing of test accounts and passwords,
both authorized and informal, was insufficient to
differentiate the test accounts from any other business email
account associated with a specific person. The district court
properly denied Kvashuk’s motion for judgment of acquittal.
                UNITED STATES V. KVASHUK                   23

C. Exclusion of Evidence of Kvashuk’s Asylum
   Application

    Kvashuk contends that the district court violated his due
process rights by preventing him from presenting a complete
defense. In particular, he argues that the court erred in
excluding evidence of his status in the United States as an
asylum applicant. “Generally, we review the ruling on a
motion in limine for abuse of discretion.” United States v.
Alvirez, 831 F.3d 1115, 1120 (9th Cir. 2016). “However, we
review de novo whether the ruling precludes the presentation
of a defense.” Id.

    “[T]he Constitution guarantees criminal defendants a
meaningful opportunity to present a complete defense,”
Jones v. Davis, 8 F.4th 1027, 1035 (9th Cir. 2021) (quoting
Crane v. Kentucky, 476 U.S. 683, 690 (1986)), which
includes “the right to put before a jury evidence that might
influence the determination of guilt,” id. (quoting
Pennsylvania v. Ritchie, 480 U.S. 39, 56 (1987)). “[A]
defendant’s right to present a complete defense is abridged
by any restrictions on defense evidence that are ‘arbitrary or
disproportionate’ and that infringe on the defendant’s
‘weighty interest.’” Id. at 1036 (quoting Holmes v. South
Carolina, 547 U.S. 319, 324 (2006)).

     Nonetheless, “[t]he accused does not have an unfettered
right to offer testimony that is inadmissible under standard
rules of evidence.” Id. (cleaned up) (quoting Taylor v.
Illinois, 484 U.S. 400, 410 (1988)). “A trial court therefore
may, consistent with the Constitution, exclude defense
evidence through the proper application of evidentiary rules
that serve a valid purpose in a given case, including when
proposed evidence is ‘only marginally relevant or poses an
undue risk of harassment, prejudice, or confusion of the
issues.’” Id. (quoting Holmes, 547 U.S. at 326–27).
24              UNITED STATES V. KVASHUK

    In a February 2019 email, Kvashuk informed the tax
professional who prepared his 2018 tax return, Daniel Lusk,
that he had purchased his house with “cash that my dad gave
me.” Lusk asked for documentation of the funding source,
and Kvashuk sent him a tax report from his Coinbase
account. Kvashuk explained: “[I]t’s all that I have. My dad
would use [Bitcoin] to send me cash for security reasons, I
have pending asylum. He purchased [Bitcoin] -> send it to
me -> I sell it here -> get cash.”

    Prior to trial, the prosecution moved to exclude
references to Kvashuk’s immigration status and asylum
application, arguing it was irrelevant and unduly prejudicial
under Federal Rules of Evidence 402 and 403. The district
court granted this relief but allowed Kvashuk to testify “that
he is from the Ukraine” and, with adequate foundation, that
he “transferred or received crypto currency” because he
needed “to conceal the transfers from the Ukrainian
government.”

    At trial, the prosecution elicited testimony from Lusk
about the email exchange, a redacted copy of which was
admitted into evidence. The redacted version omitted “I
have pending asylum,” leaving only “My dad would use
[Bitcoin] to send me cash for security reasons.” Later, the
prosecutor reread the redacted email.

    Kvashuk argues that the asylum ruling precluded him
from presenting a complete defense because it “prevented
[him] from making a full narrative regarding the legitimate
reasons underlying his use of cryptocurrency.” He claims
that his “sole defense” to the prosecution’s theory that he
“used cryptocurrency to ‘conceal the money trail from his
crime’” was to show “that he did not intend to defraud
Microsoft.” Kvashuk wanted the jury to hear that he used
Bitcoin “as an asylum seeker . . . to avoid detection by the
                UNITED STATES V. KVASHUK                     25

Ukrainian government,” because “Ukraine requires
disclosure” of the receiver’s location “for cross-border
money remittances over a certain amount.”

    The district court’s exclusion of evidence regarding
Kvashuk’s asylum status did not deny him a defense. The
district court’s restrictions on such evidence were narrowly
tailored and carefully explained, not “arbitrary or
disproportionate.” Jones, 8 F.4th at 1036. While testifying
about his asylum status may have strengthened his defense
that he did not intend to defraud Microsoft, he was able to
raise the defense without it.

    Nor did the district court abuse its discretion in excluding
the evidence. Although Kvashuk claims the jury equated his
statement to Lusk that he used cryptocurrency “for security
reasons” with “so I won’t get caught by Microsoft,” the jury
also heard Kvashuk’s statement to another tax professional
that his father sent Bitcoin “because of his [father’s] country
restrictions.” In addition, the district court allowed Kvashuk
to testify “on [his] belief that he needed to conceal the
transfer from the Ukrainian government,” though he chose
not to do so. The district court did not abuse its discretion in
concluding, prior to trial, that any additional probative value
in disclosing Kvashuk’s immigration status “would be
substantially outweighed by the danger of unfair prejudice”
from the jury’s knowledge that “Kvashuk could suffer
immigration consequences if convicted of the charges.” See
Fed. R. Evid. 403.

    At trial, Kvashuk understandably chose to abandon his
story about his father transferring millions of dollars to him
after the prosecution introduced evidence that his father
earned only $1,150 per month in Ukraine. Instead, Kvashuk
admitted to the jury that the Bitcoin came from sales of the
stolen CSV and that he lied to the tax professionals about the
26              UNITED STATES V. KVASHUK

Bitcoin’s source because explaining the Paxful transactions
would be more involved than simply saying the Bitcoin was
a gift from his father. In light of Kvashuk’s testimony, the
district court did not abuse its discretion in ruling that the
excluded evidence of Kvashuk’s asylum status did not
warrant a new trial. Any marginal probative value this
evidence retained after he changed his story was
substantially outweighed by the risk of juror confusion and
prejudice to the prosecution. See id.

D. Motion to Dismiss Juror No. 12

    Kvashuk lastly contends that the district court should
have dismissed Juror No. 12 because the juror had
experience with the UST. Our review of the district court’s
denial of a motion to dismiss a sitting juror depends on the
ruling’s basis. We review an actual bias determination for
abuse of discretion; implied bias is a mixed question of law
and fact that we review de novo. United States v. Gonzalez,
906 F.3d 784, 796 (9th Cir. 2018).

    During voir dire, Juror No. 12 disclosed that he “was
primarily employed as a Microsoft contractor between 2011
and 2018 on a variety of different projects” and that
Microsoft was his current employer’s “primary business
partner.” He professed having “a very wide and very
shallow knowledge of almost any computer subject you can
imagine.” Nonetheless, he affirmed that he could “render an
impartial verdict.” Defense counsel asked no follow-up
questions.

     On the second day of the trial, after Wilcox testified
about Kvashuk’s role at the UST, Juror No. 12 sent a note to
the court stating that he “work[ed] in close proximity” to
“the people and teams being discussed” but did “not believe
it to be a problem as [he] did not work directly with [them].”
                UNITED STATES V. KVASHUK                    27

Upon further questioning, Juror No. 12 explained that he
worked at Microsoft from April 2014 to August 2016, thus
ending the same month Kvashuk started. According to Juror
No. 12, the Universal Store “was just starting up when [he]
was leaving,” although he “was one of the early QA testers.”
However, the Universal Store had “advanced so far beyond
what it was when [he] worked there, that it might as well be
indistinguishable.”

    Juror No. 12 did not remember working on anything at
Microsoft that had been discussed in the trial testimony and
did not recognize any of the witnesses. He explained that he
“worked on content ingestion,” which involved the “people
who were putting things for sale up on the storefront.” It was
“the exact opposite end” of what Kvashuk’s team did
“working on the user experience.” Juror No. 12 reiterated
that he could be fair and impartial.

    Defense counsel moved to dismiss Juror No. 12.
Counsel argued that had he known of the juror’s “intimate
knowledge of the Universal Store” during voir dire, he
would have used one of his peremptory strikes on Juror No.
12 rather than one of the other prospective jurors. Defense
counsel clarified, however, that he was not challenging Juror
No. 12 based on his ability to be fair. The district court
denied the request to remove Juror No. 12.

    The district court, citing Sanders v. Lamarque, 357 F.3d
943 (9th Cir. 2004), evidently analyzed the request to
remove Juror No. 12 as being for implied rather than actual
bias. See id. at 948. Implied bias “is a legal doctrine under
which bias will be conclusively presumed in certain
circumstances even if the juror professes a sincere belief that
she can be impartial.” Gonzalez, 906 F.3d at 797. Bias will
be presumed only in the extreme situation “where the
relationship between a prospective juror and some aspect of
28               UNITED STATES V. KVASHUK

the litigation is such that it is highly unlikely that the average
person could remain impartial in his deliberations under the
circumstances.” Id. (quoting Fields v. Brown, 503 F.3d 755,
770 (9th Cir. 2007) (en banc)). Such a relationship exists,
for example, when the juror has had a “personal experience
that is similar or identical to the fact pattern at issue in the
trial,” id. (quoting United States v. Gonzalez, 214 F.3d 1109,
1112 (9th Cir. 2000)), “‘is aware of highly prejudicial
information about the defendant,’ which no ordinary person
could be expected to put aside in reaching a verdict,” id.
(quoting Gonzalez, 214 F.3d at 1112), or “lies about material
facts during voir dire in order to secure a spot on the jury,”
id.

    Kvashuk argues that Juror No. 12 “must be dismissed
because his extrinsic personal knowledge could cause him to
make a decision based on information outside of the
evidence presented at trial.” But Juror No. 12 explained that
his experiences at the UST in its early days were in no way
similar to Kvashuk’s experiences there a year or two later
and that the Universal Store had changed considerably
during that time. The UST had approximately 8,000
employees, and because Juror No. 12 and Kvashuk worked
at different times on completely different aspects of the
Universal Store, it is unlikely that their work overlapped.
For example, there was no indication that Juror No. 12 had
access to a TIP card since he did not work on the end user
experience. Merely working for the same large organization
as the defendant is an insufficient basis for implied bias.

    We draw an analogy from Frazier v. United States,
335 U.S. 497 (1948). In that case, the defendant challenged
two jurors because one juror and the other’s spouse worked
for the Treasury Department, which at the time contained the
Bureau of Narcotics—the agency that had investigated the
                UNITED STATES V. KVASHUK                    29

case. Id. at 512. In rejecting this challenge, the Court noted
that the Treasury Department had 19,645 employees in the
District of Columbia and that the two employees at issue
performed work unrelated to the Bureau of Narcotics. Id.
at 499 n.2, 512. The Court held that this connection was “not
so obvious a disqualification or so inherently prejudicial as
a matter of law, in the absence of any challenge to [the
jurors] before trial, as to require the court of its own motion
or on [the defendant’s] suggestion afterward to set the
verdict aside and grant a new trial.” Id. at 513.

    Because Juror No. 12’s “personal experience” on the
UST was not “similar or identical to the fact pattern at issue
in the trial,” Gonzalez, 906 F.3d at 797, the district court
properly denied the motion to remove him.

   AFFIRMED.